Title: To Thomas Jefferson from Christopher Ellery, 22 February 1805
From: Ellery, Christopher
To: Jefferson, Thomas


                  
                     Sir
                     
                     Senate Chamber Feby. 22d. 1805—
                  
                  The inclosed, I understand, is from Joseph Sisson, an Inhabitant of Newport. He is an elderly gentleman, one of the friends or quakers, universally esteemed and respected. I cannot withhold the letter of such a man, (though it is my desire to avoid giving unnecessary trouble) notwithstanding I am informed that it is on the subject of the Collector’s Office in Newport, and in my favor and sent too, subject to my disposal—
                  With high respect & esteem
                  
                     Christ. Ellery
                     
                  
               